IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 97-11353
                       _____________________


     WASTE CONTROL SPECIALISTS, LLC,

                                    Plaintiff-Appellee,

                              versus

     UNITED STATES DEPARTMENT OF ENERGY; ALVIN L. ALM,
     Assistant Secretary for Enviornmental Management; MARY
     ANN SULLIVAN, Deputy General Counsel for Environment
     and Civilian Nuclear Defense Programs; JAMES M.
     OWENDOFF, Acting Secretary for Environmental
     Management,

                                   Defendants-Appellants.
     _______________________________________________________

         Appeal from the United States District Court for
           the Northern District of Texas, Wichita Falls
                           (7:97-CV-202)
     _______________________________________________________
                           June 17, 1998
                     ON PETITION FOR REHEARING

Before REAVLEY, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Waste Control Specialists complains by petition for

rehearing that we have decided its due process claims

prematurely.   To the contrary, we have decided that Waste

Control’s lawsuit is premature.   We have only decided that the

Department of Energy has followed the statutes in the policies

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
thus far announced for Fernald contract proposals.   Waste

Control’s suit seeks a declaration that its proposal may not be

rejected by DOE because the DOE policy is illegal.   We deny that

claim without reaching any due process contention about DOE’s

conduct of the contract procedure in any other respect for

cleanup of the Fernald nuclear site.

     Amicus Andrews Industrial Foundation complains that our

opinion allows the Department of Energy to surrender all

regulation of disposal sites to the states or to no one.     Our

opinion did not address the regulation of disposal sites except

to say that the statutes provide for either Nuclear Regulatory

Commission or Department of Energy control.

     The petition for rehearing is denied.




                                2